see L8tter oplnlon Boor 80. 188
                                      t8gs61g;m~ 4, 19l4, M. OS
                                      mute*8 ot    XSD are not rai&ubed
                                      to ednr8ln    iw   bids for the
                                     lno tio nof 8ehoOl’hou808 bunt
Honorable   T.   Il.   Trimble
First As,&itaAState gupsrlatendmt
                                     ta nc th
                                           lo e
                                              r -lp er r i8io n
Austlr, Texas

Dear sir,                           OpimiOB HO. 0-62s*i
                                    RIB:msthsr bumtoss or oomon~sohool
                                        distriubzmy,auaM a buildiagORB-
                                        tractwithout admrtia~ for Mds.
                                        (Bee rots klew)

         Ws an ia rsseiptof your lettsr of Huoh 17, 1939,whsr~im$ou
requestour oplaion.i*respoasoto the followlagquestions:

*l@'ti trGtesi of a o-c& sohooldistriotlegallybt a buildingoo*
traot agaiti thCbolla,ft+dwithouttflrsfhrpI% adwrtissd fisrMds? If ths
tmstssi tie not psrmittsdto do tbls,rhat would bs the requiredldmd of
adwrtisiag?*

          !&s authori* for ths trustws of ocwoa,soimol distriotsIW mrrh
suoh oomtraatsis folud In Artiole 2762, Rsvistid
                                               Civil 6tatntss,lhioh
                                                                  ma&s
as follows:

"The trust088of a sohooldirtriotshall ooatraot, for the ereotioaof ths
&buildings ad ~mperl~o~d,thaooartraotiomof the 8a-w~~~udtho oouatysup
erimttidat   Shilldr*ohis wuramt upoa the sohool fund so appropriated
oaly upon the aoooumtsfirst apprmsd bp them. 1pomsohanio,oomtraotor,
matsrlalmm, or other psnoa, oam ocmtraotfor, or ia my otbsr.mmmsr
have or aoqairew Lisa npo~ Mm houn so oreotedor the lamd upon whioh
the same is situated;and all oontraotswith suoh partiesshall qossly
stipulatefor a miwr of such lien."

           It till la loted that same oontainsno requirsmsatfor the trus-
tees to sulmitwoh oo~~traots  to oompstitlvebiddimg. Wtiole 2566a,
Revised8tatats8,make* rsquiremmntsof that nature psrtaini8gto osrtda
oontraotsof oitissaad ooumtiss(the latteraoting throughtheir oonmissior
ers( oourts),but neitherthat statutsnor w other ekes q       suoh pro~i-
sioa relativeto the oontraotsmentionedin your inquiry.


++ Rote: f?ssLetterOpinion &ok 166, Page 619. Bard of trusteesof in-
depemdslltsohooldistriotsnot requiredto advertisefor bids for the
erectionof sohoolhousesbailt under their supervision. July 14, 1914.
Hon. T. M. Trimble,page 2 (0.525)



           The aearsst case la point rbiohws have been able to Piad Is
that of Staplubonv. Trussall,196 S.W. 269. Thereinthe trustw had
a@mrtiwd for bids lxatuthad not 1st the oontraotto the lowsrt Udder.
Mter.quotiag ths abwe,Artiols 2762, ths Court said:

          *So doubtlessthe tmstw oomplaimd of la this aotior had
          the pcmer, under ths law, to advertiseamd rsoelveMds for
          th& ersotioxof a sohoolhoussla oomo8 schooldistrlotRo.
          673 but thsrs is nothlag ir the la1 that'arbltrarilyrsquirw
          such 'boardto aooept the lowestMd that may be rsoslted. As
          speoiflsdin the law, thsir power in making suoh oomtraots
          IS g8n0ral,d    ix the m83t00 0r mitatm8,     thsp PTO
          requiredmerely to aot faithfullyaad la the oxoroissof their
          best judgmsprtso as to best remoths iatsrwt of their dis-
          triot.*

           In wrigh% v. Jomos, 120 5.X 1190, It -8 heldtit the trustaos
of m independentschool could cppoitia oomittos to lot suoh a oontraot,
tho board of trustsosauthorizingand adoptingthe same.

          There is mo xosd to answsryour sooondquestion,siaoom
answeryour first imtho afflrmatioe.

                                            Your0 wly lmlly

                                       ATTQRNZYGENERALOF BXAS
                                       Ey /s/~Glon B. Lawis


                                              Gleap R. Inrim
                                                   Assistant

GFiL:N:egw

APPROWD:    .-
/s/ H. F. Moore
FIRsTASSIS!r!mT
ATTORNEY GRNRRU